TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00698-CV


Diana S. Palacios, as Next Friend to Marcos Palacios, Appellant

v.

Brad Wilson and The Children's Dental Center, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN102391, HONORABLE DONALD HUMBLE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	We dismiss the appeal of Diana S. Palacios, as next friend to Marcos Palacios, for
want of prosecution.  
	Appellant's brief is overdue.  The brief was due to be filed on January 13, 2003.  By
letter dated March 12, 2003, this Court's clerk reminded appellant that her brief was overdue.  The
letter warned that, unless the Court received a brief or a response by March 24, 2003, the Court could
dismiss the cause for want of prosecution.  Appellant has not filed either a brief or a response to the
letter.


	Accordingly, we dismiss this appeal for want of prosecution.  See Tex. R. App. P.
42.3(b).


  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   April 24, 2003